 



EXHIBIT 10.1
Cooper US, Inc.
Executive Stock Incentive Agreement
This Agreement is made as of the 13th day of February 2007 between Cooper US,
Inc., a Delaware corporation, having its principal place of business in Houston,
Texas (the “Company”) and (NAME), an Executive of the Company (“Executive”). All
capitalized terms used in this Agreement are as defined in the Cooper Industries
Stock Incentive Plan (the “Plan”), unless otherwise defined in this Agreement.
     1. Performance Share Award
          (a) Performance Period. For purposes of this Agreement, the
“Performance Period” shall be January 1, 2007 to December 31, 2009.
          (b) Performance Share Grant. Pursuant to Section IX of the Plan and
subject to Paragraph 7 of this Agreement, the Company hereby grants to the
Executive, as of the date hereof, an award of Performance Shares that may be
earned based on the financial performance of the Company during the Performance
Period, subject to the restrictions and conditions set forth in this Agreement
(“Performance Share Grant”). The Committee has established Performance Goals
such that if the Company achieves a cumulative annual growth rate of earnings
per share (“EPS”) for the Performance Period of four (4) percent or greater,
then the Executive will be issued Performance Shares in accordance with the
following chart:

                                      Fully Diluted EPS         Annual EPS  
Cumulative Total Over   Performance Shares Performance Goal   Growth Rate  
Performance Period   That May Be Earned
Threshold
    4 %   $ 16.75          
Good
    8 %   $ 18.09          
Target
    12 %   $ 19.50          
Maximum
    16 %   $ 20.98          

          The number of shares appearing under the heading “Performance Shares
That May Be Earned” shall constitute the number of Performance Shares which may
be earned by the Executive based upon achievement of that specific Performance
Goal as established by the Committee based on cumulative EPS performance during
the Performance Period (Threshold,

 



--------------------------------------------------------------------------------



 



Good, Target or Maximum). In the event the Company’s actual annual growth rate
of EPS for the Performance Period exceeds the Threshold level of 4% but is lower
than the Maximum level of 16%, the number of Performance Shares earned by the
Executive shall be determined by interpolation. In the event the Company’s
actual annual growth rate of EPS for the Performance Period is below the
Threshold (4%) level, no Performance Shares will be earned. The Maximum number
of Performance Shares will be earned if the annual growth rate of EPS equals or
exceeds 16% during the Performance Period.
          At the end of the Performance Period, the Committee shall determine
the Performance Goal achieved and the number of Performance Shares, if any,
earned by the Executive. Except for shares withheld by the Company as provided
in Paragraph 4 or shares the receipt of which has been deferred as provided in
Paragraph 5, the Company shall then cause its parent, Cooper Industries, Ltd.,
to issue a stock certificate or book entry shares in the Executive’s name for
the number of shares of Common Stock equal to the Performance Shares earned by
the Executive upon lapse of the forfeiture restrictions set forth in
Paragraph 3(a). The Company shall then provide stock certificate or book-entry
shares to the Executive.
     2. Dividends. Upon distribution of earned Performance Shares to Executive,
the Company shall pay to the Executive in cash an amount equal to the aggregate
amount of cash dividends that the Executive would have received had the
Executive been the owner of record of all such earned Performance Shares,
including shares withheld as provided under Paragraph 4, if any, from the
effective date of this Agreement to the date of distribution.
     3. Restrictions and Limitations. The Executive hereby accepts the
Performance Share Grant and agrees to the following restrictions and conditions.
          (a) Forfeiture. Except as provided in (b) below, if the Executive’s
active employment with the Company terminates for any reason prior to the
effective date upon which the Committee determines the number of Performance
Shares, if any, earned by the Executive, all earned and unearned Performance
Shares granted under this Agreement shall be forfeited by the Executive and this
Performance Share Grant shall be null and void.

- 2 -



--------------------------------------------------------------------------------



 



          (b) Termination Upon Death or Disability. In the event of the
Executive’s death or permanent and total disability under Cooper’s Group
Long-Term Disability Benefit Plan (or such other disability program or plan in
which the Executive participates) on or after January 1, 2009, the Executive or
his heirs or beneficiaries shall receive a pro-rata share of the Performance
Shares which would have been earned by the Executive under this Agreement had he
or she remained actively employed throughout the Performance Period. In
determining the pro-rata Performance Shares for which the Executive or his heirs
or beneficiaries may be eligible, the Company will multiply the total
Performance Shares earned during the Performance Period by a fraction the
numerator of which is the months in the Performance Period during which
Executive was actively employed and the denominator is thirty-six (36). Any
Performance Shares earned and awarded under this provision shall be approved by
the Committee and distributed at the conclusion of the Performance Period.
          (c) Limitations on Transferability. The Executive shall not sell,
exchange, transfer, pledge, hypothecate or otherwise dispose of this Performance
Share Grant prior to the conclusion of the Performance Period and distribution
of earned Performance Shares in accordance with Paragraph 1 of this Agreement.
     4. Tax. Upon the issuance of Common Shares to the Executive for Performance
Shares earned under this Agreement, the Executive shall pay the Company any
taxes required to be withheld by reason of the receipt of compensation resulting
from the issuance of such Common Shares. In lieu thereof, the Company shall have
the right to retain, or the Executive may direct the Company to retain, a
sufficient number of Common Shares to satisfy the Company’s withholding
obligations, provided the value of the Common Shares used to satisfy the
withholding obligations does not exceed the minimum required tax withholding for
the transaction. The value of any Common Shares used to satisfy the tax
withholding requirement shall be determined by the closing price of the Common
Shares on the New York Stock Exchange on the date the restrictions lapse (or if
shares are not traded on the Exchange on such date, then on the immediately
preceding trading date).
     5. Election to Defer Shares. The Committee has determined that the
Executive may elect to defer the issuance and receipt of Common Shares for all
or any portion of the

- 3 -



--------------------------------------------------------------------------------



 



Performance Shares earned under this Agreement until a specific time or event
specified by the Executive at the time of the election to defer. Where an
election to defer is in place, the Company shall credit to an account maintained
on behalf of such Executive (the “Executive Deferred Account”) the shares
deferred. The Executive Deferred Account shall also be credited with all
dividends or other distributions that the Executive would have received had he
or she been the owner of record of such deferred shares during the deferral
period. Accrued dividends credited to the Executive Deferred Account shall bear
interest equal to the average quarterly prime rate of interest charged by
J.P.Morgan Chase Bank. Distribution of deferred shares will be made in
accordance with the terms and conditions of the Company’s Stock Incentive
Deferral Plan. The time and form of distribution of the shares and dividends and
interest thereon shall be designated by the Executive at the time the deferral
election is made. Until the deferred shares are issued to the Executive, the
Executive shall have no other rights as a shareholder of Cooper Industries, Ltd.
with respect to such deferred shares.
          A deferral election by an Executive hereunder must be made in writing
to the Company on or before December 31 of the year prior to which the
Performance Period concludes, shall specify the percentage of Performance Shares
earned, if any, to be deferred and shall be irrevocable.
     6. Change in Control. In the event of a Change in Control, the Performance
Share Grant shall be deemed earned at the Target level, all restrictions on
those Performance Shares shall immediately lapse and distribution of the Target
level of Performance Shares shall be governed by the terms of the Plan.
     7. Consideration. The parties agree that the consideration for any issuance
of Common Shares for Performance Shares earned hereunder shall be past services
by the Executive having a value not less than the par value of such Common
Shares.
     8. Plan Incorporated. In order to be a participant in the Plan, the
participant shall execute the Executive Employment Agreement (the “Agreement”),
incorporated herein by reference, in which the participant agrees to the terms
and conditions set forth in the Agreement. Participant’s failure to execute the
Agreement for any reason will render the participant

- 4 -



--------------------------------------------------------------------------------



 



ineligible to participate in the Plan. The Executive acknowledges receipt of a
copy of the Plan, which is incorporated by reference into this Agreement. The
Executive agrees that this Award shall be subject to all of the terms and
provisions of the Plan.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all as of the date first above written.

            COOPER US, INC.
      By:           John W. Sparrow        Vice President, Global Compensation &
   International Human Resources     

            EXECUTIVE
      By:           (name)        (title)     

- 5 -